Citation Nr: 0705826	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of left knee injury with 
traumatic arthritis prior to March 24, 2004, and in excess of 
20 percent from March 24, 2004, forward.  

2.  Entitlement to a compensable rating for left knee 
instability prior to March 24, 2004, and to a rating in 
excess of 10 percent for left knee instability from March 24, 
2004 forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2006, the Board remanded this matter to cure certain 
due process deficiencies.  That action completed, the matter 
was subsequently returned to the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's residuals of left knee injury with 
traumatic arthritis results in painful extension of the left 
knee, limited to 5 degrees.  

2.  Prior to March 24, 2004, the veteran's residuals of a 
left knee injury with traumatic arthritis did not result in 
flexion limited to 30 degrees or less.

3.  From March 24, 2004 forward, the veteran's residuals of a 
left knee injury with traumatic arthritis did not result in 
flexion limited to 15 degrees or less.

4.  Prior to March 24, 2004, the veteran's residuals of a 
left knee injury with traumatic arthritis did not result in 
any recurrent subluxation or instability of the left knee.  

5.  From March 24, 2004 forward, the veteran's residuals of a 
left knee injury with traumatic arthritis resulted in no more 
than slight instability of the left knee.  






CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent disability rating 
for painful extension of the veteran's left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2006).  

2.  Prior to March 24, 2004, the criteria for a disability 
rating in excess of 10 percent for limitation of flexion of 
the veteran's left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2006).  

3.  From March 24, 2004 forward, the criteria for a 
disability rating in excess of 20 percent for limitation of 
flexion of the veteran's left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2006).  

4.  Prior to March 24, 2004, the criteria for a compensable 
rating for instability of the veteran's left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5257 (2006).  

5.  From March 24, 2004, forward, the criteria for a rating 
in excess of 10 percent for instability of the veteran's left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
January 2004 and May 2006.  The January 2004 letter informed 
the veteran of the requirements to establish a successful 
claim for an increased rating and advised of his and VA's 
respective duties.  He was asked to submit information and 
evidence, which would include that in his possession, to the 
RO.  This letter also provided him with notice as to 
assignment of disability ratings as he was told that the 
evidence must show that his condition had worsened to the 
extent that it met the evaluation criteria for the next 
higher level for his particular disability.  The May 2006 
letter provided the veteran with notice regarding the 
assignment of effective dates and additional notice regarding 
the assignment of disability ratings.  The content of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of VCAA notice did not comply with the 
requirement that notice must precede adjudication, the action 
of the RO, described above, cured the procedural defect.  In 
this regard, the veteran has had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Since the January 2004 notice, additional evidence, the 
August 2004 VA examination report and August 2006 VA 
treatment notes, has been obtained.  The veteran's 
representative presented additional argument by statements in 
November 2004, April 2006, and January 2007.  Additional 
process was afforded the veteran by issuance of supplemental 
statements of the case in April 2004 and August 2006.  Any 
questions as to the assignment of an effective date for the 
benefit granted in this decision can be addressed by the RO 
in the first instance.  Therefore, the veteran has not been 
prejudiced by the timing of the VCAA notice.

Service medical records and VA health treatment records are 
associated with the claims file.  The veteran has not 
requested VA assistance in obtaining any other treatment 
records.  Appropriate VA examinations were afforded the 
veteran in June 2002 and March 2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Evaluation of the same disability, or of the same 
manifestations of a disability, under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  To do so constitutes the 
impermissible practice of pyramiding.  Id.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).

Service connection was granted for residuals of a left knee 
injury in an April 1994 rating decision.  A noncompensable 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In a July 1997 rating decision, the RO recharacterized 
the veteran's disability as residuals of left knee injury 
with traumatic arthritis and increased the evaluation to 10 
percent, effective in March 1997.  By rating decision in 
April 2004, the RO increased the rating to 20 percent 
disabling under Diagnostic Code 5010-5260, effective March 
24, 2004.  By rating decision in August 2006, the RO assigned 
a separate rating of 10 percent for instability of the left 
knee, under Diagnostic Code 5257, effective March 24, 2004.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).  
Normal range of motion of the knee is from 0 degrees (full 
extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71, 
Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where knee flexion is limited to 45 
degrees, a 20 percent rating is warranted where knee flexion 
is limited to 30 degrees, and a 30 percent rating is 
warranted where knee flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 provides for a 0 percent 
rating for knee extension limited to 5 degrees, a 10 percent 
rating for knee extension limited to 10 degrees, a 20 percent 
rating for knee extension limited to 15 degrees, a 30 percent 
rating for knee extension limited to 20 degrees, a 40 percent 
rating for knee extension limited to 30 degrees, and a 50 
percent rating for knee extension limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee, and a 30 percent rating is warranted 
for severe recurrent subluxation or lateral instability of 
the knee.  

No evidence of record shows the veteran to have an ankylosed 
left knee, dislocated semilunar cartilage of the left knee, 
symptomatic removal of semilunar cartilage of the left knee, 
impairment of the tibia or fibula, or genu recurvatum.  
Therefore, ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262, and 5263 are not for application.  

The veteran underwent a VA examination of his left knee in 
June 2002.  X-ray evidence showed minimal degenerative 
changes involving the veteran's left patella.  Active range 
of motion was measured at 110 degrees of flexion and negative 
five degrees of extension.  Pain on motion was visibly 
manifested at 80 degrees of flexion and negative 20 degrees 
of extension.  A reasonable interpretation of these extension 
measurements is that the veteran could straighten his knee to 
within 5 degrees of full extension (0 degrees) without pain 
and to within 20 degrees of full extension (0 degrees) with 
observable pain.  There was 1+ crepitus and an antalgic gait.  
The veteran reported that he had worsening pain, including 
occasional swelling, with flare-ups occurring five days per 
week and lasting between hours and a full day.  He reported 
that these flare-ups were brought on by prolonged standing, 
walking, ascending and descending stairs, cold weather, and 
maintaining his left knee in prolonged flexion.  The examiner 
stated that on acute flare ups of pain there was probably 25 
percent less range of motion; however, he could not give 
exact degrees as it was not possible or feasible at the 
present time.  Although the veteran reported that his left 
knee felt unstable, the examiner found no collateral ligament 
laxity and McMurray and Lachman's signs were negative.  There 
was no edema, effusion, weakness, redness, heat, abnormal 
movement, or deformity of the left knee.  There was mild left 
quadriceps atrophy and tenderness to palpation at the medial 
and lateral aspects of the knee.

In March 2004, the veteran again underwent VA examination to 
evaluate the severity of his left knee disability.  His gait 
was mildly antalgic, favoring his right leg.  Strength was 5 
out of 5.  Active range of motion was measured to 0 degrees 
of extension and 30 degrees of flexion.  He exhibited 
significant guarding during the examination.  There was 
minimal crepitus.  The veteran reported flare-ups of pain 
occurring on a daily basis.  The examiner opined that with 
severe flare-ups the veteran would have a 50 percent decrease 
in motion.  However, the examiner qualified that statement, 
stating that the range of motion with such flare ups could 
not be assessed at this time because the veteran was not 
having a severe flare-up at the time of the examination.  No 
additional decreased range of motion was observed with 
repetitive motion.  Mildly positive anterior drawer's sign 
and negative posterior drawer's sign were noted.  X-ray 
evidence was unchanged from the June 2002 examination.  

VA clinic notes from April 1998 through October 2003 show 
assessments of left knee pain, chronic muscle strain, 
osteophyte of the patella, and chondromalacia.  An August 
2006 VA physical therapy note reported left knee pain, an 
active range of motion measurement of 0 to 93 degrees of 
flexion, and 5 out of 5 bilateral lower extremity strength.  
Palpation produced discomfort, varus, valgus stress tests 
were negative as was anterior and posterior drawer tests.  
Step over increased pain of the left knee.  

No evidence of record shows the veteran to suffer from 
recurrent subluxation of his left knee.  Evidence of record 
prior to March 24, 2004 does not show that the veteran 
suffered from instability of his left knee.  The June 2002 
examiner found no objective evidence of instability.  Only 
the mildly positive anterior drawer's sign, found at the 
March 24, 2004 examination, provides evidence of instability 
of the veteran's left knee.  This finding is indicative of no 
more than slight instability.  Furthermore, the physical 
therapy notes from August 2006 found all measurements of 
instability to be negative.  Thus, a compensable rating under 
the criteria of Diagnostic Code 5257 is not warranted prior 
to March 24, 2004 and a rating higher than 10 percent under 
the criteria of Diagnostic Code 5257 is not warranted for any 
time period.  Because Diagnostic Code 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran had extension of the left knee limited to 5 
degrees on VA examination in June 2002 and full extension to 
0 degrees in March 2004 and August 2006.  The Board finds 
that a separate rating of 10 percent, but no higher, is 
warranted under Diagnostic Code 5261 for visibly manifested 
painful extension of the veteran's left knee, as found during 
the June 2002 examination.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5261 (2006).  The March 
2004 examiner also reported significant guarding of the knee 
during examination.  The Board has considered the June 2002 
examiner's statement that on acute flare-ups, motion of the 
veteran's left knee would be reduced by 25 percent, as well 
as the March 2004 examiner's statement that on flare-ups of 
pain left knee range of motion would be reduced by 50 
percent.  However, both examiners qualified their statements 
indicating that they could not give exact degrees as it was 
not possible or feasible and that it could not be assessed at 
present because the veteran was not experiencing a severe 
flare.  Of note, on examination there was no additional 
decreased range of motion with repetitive use and there was 
no edema, effusion, weakness, redness, heat, abnormal 
movement, or deformity of the left knee.  At no time has 
there been a finding of extension of the left knee limited to 
15 degrees.  Accordingly, a rating in excess of 10 percent 
for limitation of extension is not warranted. 

Even though the veteran's disability of the left knee is 
rated as 10 percent disabling under Diagnostic Code 5257, a 
separate rating under Diagnostic Code 5261 does not 
constitute pyramiding.  In an opinion issued by the VA 
General Counsel, VAOPGCPREC 23-97, 62 Fed.Reg. 63,604 (1997), 
it was determined that assigning one rating for arthritis of 
the knee and one  rating for instability of the knee does not 
violate the rule against pyramiding.  Ratings for arthritis 
essentially are ratings based on limitation of motion of the 
affected joint, ratings under Diagnostic Code 5257 are not 
based on limitation of motion of the knee, but on a separate 
manifestation of a knee disability, subluxation or 
instability of the knee.  Id.  In this case, assignment of a 
rating under Diagnostic Code 5261, for painful extension of 
the left knee, compensates the veteran for a different and 
non-overlapping manifestation of his left knee disability 
than does a rating under Diagnostic Code 5257, for 
instability of his left knee.  

Similarly, because painful extension is a different and non-
overlapping manifestation of the veteran's left knee 
disability than limitation of flexion, a separate 10 percent 
rating for painful extension of the veteran's left knee does 
not violate the rule against pyramiding.  See VAOPGPCREC 9-
2004.  

The record does not show that, prior to March 24, 2004, the 
veteran's disability of the left knee met the criteria for a 
rating higher than 10 percent for limitation of flexion under 
Diagnostic Code 5260.  Compensable ratings under Diagnostic 
Code 5260 are not warranted unless flexion is limited to 45 
degrees or less.  No range of motion measurements prior to 
March 24, 2004 show that the flexion of the veteran's left 
knee was so limited.  Flexion was to 110 degrees in June 
2002, and the 10 percent rating was assigned based upon 
painful motion with minimal degenerative changes.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (2006).

Nor does the evidence show that, from March 24, 2004, 
forward, the veteran's disability of the left knee meets the 
criteria for a rating higher than 20 percent for limitation 
of flexion under Diagnostic Code 5260.  The most severe 
limitation of flexion of record is the 30 degrees measured at 
the March 24, 2004 examination.  No evidence of record shows 
that the flexion of the veteran's left knee has been limited 
to 15 degrees or less, therefore, the criteria for a 30 
percent rating under Diagnostic Code 5260 have not been met.  
Again, the Board is aware of opinion of the March 2004 
examiner that on severe painful flare-ups motion of the 
veteran's left knee would be reduced by 50 percent, but this 
statement was qualified.  Additionally, the Board has already 
determined that a separate 10 percent rating is warranted 
under Diagnostic Code 5261 for painful extension of the left 
knee.  Assigning more than one rating for painful motion of 
the veteran's left knee would amount to impermissible 
pyramiding because doing so would compensate the veteran 
twice for painful motion caused by his disability.  38 C.F.R. 
§ 4.14.  

Both the June 2002 and March 2004 examiners addressed the 
DeLuca standards, and indeed, the Board's decision favorable 
to the veteran is based on a finding of pain on motion.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have thus 
been taken into account in the Board's decision.  



Extraschedular consideration

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his left knee disability.  Nor 
does the record contain any evidence that this disability has 
caused marked interference with his employment.  The veteran 
has argued that his left knee disability flares up due to 
prolonged sitting in his present job, and due to prolonged 
standing in his previous job.  These assertions demonstrate 
that the veteran has been consistently employed despite his 
disability.  This is evidence that his left knee disability 
has not resulted in any marked interference with employment, 
such as termination or the inability to engage in meaningful 
employment.  

In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disability is appropriately 
rated under the schedular criteria.


ORDER

A separate rating of 10 percent, but no higher, is granted 
for painful extension of the veteran's left knee, subject to 
the laws and regulations governing the award of monetary 
benefits.  

A rating in excess of 10 percent for limitation of flexion of 
the veteran's left knee prior to March 24, 2004, is denied.  

A rating in excess of 20 percent for limitation of flexion of 
the veteran's left knee from March 24, 2004, forward, is 
denied.  

A compensable rating for instability of the veteran's left 
knee prior to March 24, 2004, is denied.  

A rating in excess of 10 percent for instability of the 
veteran's left knee from 
March 24, 2004 forward, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


